Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending. 

Allowable Subject Matter
Claims 25-27 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
25. The system of claim 21, the operations further comprising:
determining, for each of the one or more vertices and/or the one or more edges, a weight corresponding to a function of one or more attributes specified by the request.
26. The system of claim 25, wherein a same weight is assigned to each of the one or more vertices and/or the one or more edges in order for the shortest path to minimize a quantity of intervening vertices and/or edges between the two endpoints.
27. The system of claim 25, wherein the shortest path is associated with a first weight comprising a sum of one or more weights associated with the one or more vertices and/or edges included in the shortest path, wherein the shortest path is identified based at least on the first weight being less than a second weight of at least one other path between the two endpoints, and wherein the first weight and/or the second weight are stored as a weight attribute of a corresponding path.
33. The method of claim 29, further comprising: 
determining, for each of the one or more vertices and/or the one or more edges, a weight corresponding to a function of one or more attributes specified by the request.
34. The method of claim 33, wherein a same weight is assigned to each of the one or more vertices and/or the one or more edges in order for the shortest path to minimize a quantity of intervening vertices and/or edges between the two endpoints.
35. The method of claim 33, wherein the shortest path is associated with a first weight comprising a sum of one or more weights associated with the one or more vertices and/or edges included in the shortest path, wherein the shortest path is identified based at least on the first weight being less than a second weight of at least one other path between the two endpoints, and wherein the first weight and/or the second weight are stored as a weight attribute of a corresponding path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2015/0026158) in view of Van Rest (US 2017/0060958) and further in view of Macpherson (US 2017/0329866).    
Regarding claim 21, Jin discloses:
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
	Jin [0242]

receiving, from a client, a request to extract from a path a portion of an ordered sequence of one or more vertices and/or one or more edges forming the path, the path comprising two endpoints, 
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Van Rest discloses:
	Van Rest [0053] A path is a sequence that enumerates vertices, edges, or both during a traversal of vertices and edges within graph 110. The path begins at a source vertex, such as 121-122, which may be any vertex in graph 110. The path ends at a target vertex, such as 124-125, which may be any vertex in graph 110, including any source vertex.
	Van Rest abstract Techniques herein are for fast processing of path-finding queries in large graph databases. A computer system receives a graph search request to find a set of result paths between one or more source vertices of a graph and one or more target vertices of the graph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Van Rest for the purpose of traversing a path comprising vertices and edges within a graph.  

the path represented as graph data stored in a database;
in response to the request, determining the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming a shortest path between the two endpoints; and
	Jin [0256] When the user function is invoked such as in a standard SQL query from any RDBMS supported interface (example: select * from graphsq1_shortesthpah(graph=`graph1`, startid=1, endid=2)), the function will communicate with the graph engine by sending the parameters to the graph server. The graph server will receive the request and run the graph function `shortest path` on the graph `graph1` for startingnode=1 and endnode=2. The graph server will send back the results to the UDF such as tuples below:
[0257] {1, 10} {10, 20} {20, 2}

returning, to the client, the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming the shortest path.
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Macpherson discloses:
	Macpherson claim 1, determining a shortest genetic connections path of the plurality of genetic connections paths; and displaying information pertaining to the shortest genetic connections path via the user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Macpherson for the purpose of displaying information pertaining to the shortest genetic connections path via the user interface.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Lee (US 2019/0171736).      
Regarding claim 22, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the database comprises a relational database that includes a vertex table and an edge table for storing the graph data, However, Lee discloses: 
	Lee [0010] Fig 2, [0011] Fig 3, [0014] Fig 6, [0015] Fig 7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Lee for the purpose of storing an edge table and a vertex table in a database.  

Furthermore, Lee discloses wherein the storage of the graph data includes storing, in the vertex table and/or the edge table, one or more attributes associated with the plurality of vertices and/or edges included in the graph.
	Lee [0032] Graphs are used to store data and relationships of the data. For example, graphs can be used to store the relationship information between banking transactions, social media entries, etc. A conventional database stores data in a key-value pair, where the key represents the entity ID and the value is the data associated with the key. The entity ID can correspond to a vertex, edge, or property of the graph. For example, the vertices can represent the users of a social media application and the edges can define the transaction between the vertices or the followers of social media users. In another example, the vertices can represent websites and the edges can represent the hyperlinks between the websites. Also, vertices can represent banking information where the edges represent the transactions between the items. The property data can describe any number of characteristics and/or attributes associated with the vertices and edges. It is to be understood that other data can be represented using the graphs and the examples are non-limiting in scope.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson.
Regarding claim 23, the combination of Jin, Van Rest and Macpherson discloses wherein the shortest path is identified by performing a weighted path operation on at least a portion of the graph data stored in the database.
	Macpherson [0040] In some embodiments, the specific connections path is the shortest path. The length of a path can be measured in different ways. In some embodiments, the length of a path is determined based on the number of connections in the path, and the shortest path corresponds to a path connecting two individuals with the fewest number of connections. Referring to FIG. 3 for an example, the shortest path between individuals 1 and 19 has two connections via individual 14. In some embodiments, the connections are associated with weights and a lesser weight represents a closer relationship; accordingly, the length of a path is determined based on a weighted sum of the connections, and the shortest path corresponds to a path having the least weighted sum. Referring again to FIG. 3, assume that the connection between individuals 14 and 12 has a weight of 4, and the connection between 12 and 16 has a weight of 2. The path between 14 and 16 via 12 has a length of 6. Also assume that the connection between 14 and 7 has a weight of 3, and the connection between 7 and 16 has a weight of 2. The path between 14 and 16 via 7 has a length of 5, which is shorter than the path between 14 and 16 via 12. In some embodiments, a combination of number of connections and weights is used to determine the shortest path; for example, the shortest path can be specified as a path with the least number of connections, and if multiple paths have the same number of least connections, the shortest path corresponds to the path with the least weighted sum of connections (thus a path with two connections will always be deemed to be shorter than a path with three connections regardless of the weight sums of the connections). In some embodiments, the measurement of the shortest path is configurable, and different ways of measuring the shortest path can be applied.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Furukawa (US 2014/0301633). 
Regarding claim 24, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the shortest path minimizes one or more attributes of one or more vertices and/or edges included in the shortest path.  However, Furukawa discloses:  
	Furukawa [0043] Such shortest path problem can be solved by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph. In particular, the cost formula can provide an edge cost for each edge that is inversely proportional to the amount of evidence traversed by such edge. For example, edge costs can be generally inversely proportional to the sum of all evidence values of the pixels associated with all nodes traversed by such edge. Thus, solutions can be biased toward edges that traverse nodes associated with pixels having high evidence values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Furukawa for the purpose of solving the shortest path problem by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson.
Regarding claim 28, the combination of Jin, Van Rest and Macpherson discloses wherein the two end points comprise a vertex and/or an edge from a graph corresponding to the graph data.
Van Rest [0053] A path is a sequence that enumerates vertices, edges, or both during a traversal of vertices and edges within graph 110. The path begins at a source vertex, such as 121-122, which may be any vertex in graph 110. The path ends at a target vertex, such as 124-125, which may be any vertex in graph 110, including any source vertex.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Van Rest and further in view of Macpherson.      
Regarding claim 29, Jin discloses:
receiving, from a client, a request to extract from a path a portion of an ordered sequence of one or more vertices and/or one or more edges forming the path, the path comprising two endpoints, 
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Van Rest discloses:
	Van Rest [0053] A path is a sequence that enumerates vertices, edges, or both during a traversal of vertices and edges within graph 110. The path begins at a source vertex, such as 121-122, which may be any vertex in graph 110. The path ends at a target vertex, such as 124-125, which may be any vertex in graph 110, including any source vertex.
	Van Rest abstract Techniques herein are for fast processing of path-finding queries in large graph databases. A computer system receives a graph search request to find a set of result paths between one or more source vertices of a graph and one or more target vertices of the graph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Van Rest for the purpose of traversing a path comprising vertices and edges within a graph.  

the path represented as graph data stored in a database;
in response to the request, determining the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming a shortest path between the two endpoints; and
	Jin [0256] When the user function is invoked such as in a standard SQL query from any RDBMS supported interface (example: select * from graphsq1_shortesthpah(graph=`graph1`, startid=1, endid=2)), the function will communicate with the graph engine by sending the parameters to the graph server. The graph server will receive the request and run the graph function `shortest path` on the graph `graph1` for startingnode=1 and endnode=2. The graph server will send back the results to the UDF such as tuples below:
[0257] {1, 10} {10, 20} {20, 2}

returning, to the client, the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming the shortest path.
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Macpherson discloses:
	Macpherson claim 1, determining a shortest genetic connections path of the plurality of genetic connections paths; and displaying information pertaining to the shortest genetic connections path via the user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Macpherson for the purpose of displaying information pertaining to the shortest genetic connections path via the user interface.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Lee.      
Regarding claim 30, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the database comprises a relational database that includes a vertex table and an edge table for storing the graph data, However, Lee discloses: 
	Lee [0010] Fig 2, [0011] Fig 3, [0014] Fig 6, [0015] Fig 7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Lee for the purpose of storing an edge table and a vertex table in a database.  

Furthermore, Lee discloses wherein the storage of the graph data includes storing, in the vertex table and/or the edge table, one or more attributes associated with the plurality of vertices and/or edges included in the graph.
	Lee [0032] Graphs are used to store data and relationships of the data. For example, graphs can be used to store the relationship information between banking transactions, social media entries, etc. A conventional database stores data in a key-value pair, where the key represents the entity ID and the value is the data associated with the key. The entity ID can correspond to a vertex, edge, or property of the graph. For example, the vertices can represent the users of a social media application and the edges can define the transaction between the vertices or the followers of social media users. In another example, the vertices can represent websites and the edges can represent the hyperlinks between the websites. Also, vertices can represent banking information where the edges represent the transactions between the items. The property data can describe any number of characteristics and/or attributes associated with the vertices and edges. It is to be understood that other data can be represented using the graphs and the examples are non-limiting in scope.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson.
Regarding claim 31, the combination of Jin, Van Rest and Macpherson discloses wherein the shortest path is identified by performing a weighted path operation on at least a portion of the graph data stored in the database.
	Macpherson [0040] In some embodiments, the specific connections path is the shortest path. The length of a path can be measured in different ways. In some embodiments, the length of a path is determined based on the number of connections in the path, and the shortest path corresponds to a path connecting two individuals with the fewest number of connections. Referring to FIG. 3 for an example, the shortest path between individuals 1 and 19 has two connections via individual 14. In some embodiments, the connections are associated with weights and a lesser weight represents a closer relationship; accordingly, the length of a path is determined based on a weighted sum of the connections, and the shortest path corresponds to a path having the least weighted sum. Referring again to FIG. 3, assume that the connection between individuals 14 and 12 has a weight of 4, and the connection between 12 and 16 has a weight of 2. The path between 14 and 16 via 12 has a length of 6. Also assume that the connection between 14 and 7 has a weight of 3, and the connection between 7 and 16 has a weight of 2. The path between 14 and 16 via 7 has a length of 5, which is shorter than the path between 14 and 16 via 12. In some embodiments, a combination of number of connections and weights is used to determine the shortest path; for example, the shortest path can be specified as a path with the least number of connections, and if multiple paths have the same number of least connections, the shortest path corresponds to the path with the least weighted sum of connections (thus a path with two connections will always be deemed to be shorter than a path with three connections regardless of the weight sums of the connections). In some embodiments, the measurement of the shortest path is configurable, and different ways of measuring the shortest path can be applied.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Furukawa.
Regarding claim 32, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the shortest path minimizes one or more attributes of one or more vertices and/or edges included in the shortest path.  However, Furukawa discloses:  
	Furukawa [0043] Such shortest path problem can be solved by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph. In particular, the cost formula can provide an edge cost for each edge that is inversely proportional to the amount of evidence traversed by such edge. For example, edge costs can be generally inversely proportional to the sum of all evidence values of the pixels associated with all nodes traversed by such edge. Thus, solutions can be biased toward edges that traverse nodes associated with pixels having high evidence values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Furukawa for the purpose of solving the shortest path problem by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson.
Regarding claim 36, the combination of Jin, Van Rest and Macpherson discloses wherein the two end points comprise a vertex and/or an edge from a graph corresponding to the graph data.
Van Rest [0053] A path is a sequence that enumerates vertices, edges, or both during a traversal of vertices and edges within graph 110. The path begins at a source vertex, such as 121-122, which may be any vertex in graph 110. The path ends at a target vertex, such as 124-125, which may be any vertex in graph 110, including any source vertex.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Van Rest and further in view of Macpherson.      
Regarding claim 37, Jin discloses:
receiving, from a client, a request to extract from a path a portion of an ordered sequence of one or more vertices and/or one or more edges forming the path, the path comprising two endpoints, 
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Van Rest discloses:
	Van Rest [0053] A path is a sequence that enumerates vertices, edges, or both during a traversal of vertices and edges within graph 110. The path begins at a source vertex, such as 121-122, which may be any vertex in graph 110. The path ends at a target vertex, such as 124-125, which may be any vertex in graph 110, including any source vertex.
	Van Rest abstract Techniques herein are for fast processing of path-finding queries in large graph databases. A computer system receives a graph search request to find a set of result paths between one or more source vertices of a graph and one or more target vertices of the graph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Van Rest for the purpose of traversing a path comprising vertices and edges within a graph.  

the path represented as graph data stored in a database;
in response to the request, determining the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming a shortest path between the two endpoints; and
	Jin [0256] When the user function is invoked such as in a standard SQL query from any RDBMS supported interface (example: select * from graphsq1_shortesthpah(graph=`graph1`, startid=1, endid=2)), the function will communicate with the graph engine by sending the parameters to the graph server. The graph server will receive the request and run the graph function `shortest path` on the graph `graph1` for startingnode=1 and endnode=2. The graph server will send back the results to the UDF such as tuples below:
[0257] {1, 10} {10, 20} {20, 2}

returning, to the client, the portion of the ordered sequence of the one or more vertices and/or the one or more edges forming the shortest path.
Jin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Macpherson discloses:
	Macpherson claim 1, determining a shortest genetic connections path of the plurality of genetic connections paths; and displaying information pertaining to the shortest genetic connections path via the user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to obtain above limitation based on the teachings of Macpherson for the purpose of displaying information pertaining to the shortest genetic connections path via the user interface.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Lee.      
Regarding claim 38, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the database comprises a relational database that includes a vertex table and an edge table for storing the graph data, However, Lee discloses: 
	Lee [0010] Fig 2, [0011] Fig 3, [0014] Fig 6, [0015] Fig 7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Lee for the purpose of storing an edge table and a vertex table in a database.  

Furthermore, Lee discloses wherein the storage of the graph data includes storing, in the vertex table and/or the edge table, one or more attributes associated with the plurality of vertices and/or edges included in the graph.
	Lee [0032] Graphs are used to store data and relationships of the data. For example, graphs can be used to store the relationship information between banking transactions, social media entries, etc. A conventional database stores data in a key-value pair, where the key represents the entity ID and the value is the data associated with the key. The entity ID can correspond to a vertex, edge, or property of the graph. For example, the vertices can represent the users of a social media application and the edges can define the transaction between the vertices or the followers of social media users. In another example, the vertices can represent websites and the edges can represent the hyperlinks between the websites. Also, vertices can represent banking information where the edges represent the transactions between the items. The property data can describe any number of characteristics and/or attributes associated with the vertices and edges. It is to be understood that other data can be represented using the graphs and the examples are non-limiting in scope.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson.
Regarding claim 39, the combination of Jin, Van Rest and Macpherson discloses wherein the shortest path is identified by performing a weighted path operation on at least a portion of the graph data stored in the database.
	Macpherson [0040] In some embodiments, the specific connections path is the shortest path. The length of a path can be measured in different ways. In some embodiments, the length of a path is determined based on the number of connections in the path, and the shortest path corresponds to a path connecting two individuals with the fewest number of connections. Referring to FIG. 3 for an example, the shortest path between individuals 1 and 19 has two connections via individual 14. In some embodiments, the connections are associated with weights and a lesser weight represents a closer relationship; accordingly, the length of a path is determined based on a weighted sum of the connections, and the shortest path corresponds to a path having the least weighted sum. Referring again to FIG. 3, assume that the connection between individuals 14 and 12 has a weight of 4, and the connection between 12 and 16 has a weight of 2. The path between 14 and 16 via 12 has a length of 6. Also assume that the connection between 14 and 7 has a weight of 3, and the connection between 7 and 16 has a weight of 2. The path between 14 and 16 via 7 has a length of 5, which is shorter than the path between 14 and 16 via 12. In some embodiments, a combination of number of connections and weights is used to determine the shortest path; for example, the shortest path can be specified as a path with the least number of connections, and if multiple paths have the same number of least connections, the shortest path corresponds to the path with the least weighted sum of connections (thus a path with two connections will always be deemed to be shorter than a path with three connections regardless of the weight sums of the connections). In some embodiments, the measurement of the shortest path is configurable, and different ways of measuring the shortest path can be applied.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin, Van Rest and Macpherson and further in view of Furukawa (US 2014/0301633). 
Regarding claim 40, the combination of Jin, Van Rest and Macpherson discloses the elements of the claimed invention as noted but does not disclose wherein the shortest path minimizes one or more attributes of one or more vertices and/or edges included in the shortest path.  However, Furukawa discloses:  
	Furukawa [0043] Such shortest path problem can be solved by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph. In particular, the cost formula can provide an edge cost for each edge that is inversely proportional to the amount of evidence traversed by such edge. For example, edge costs can be generally inversely proportional to the sum of all evidence values of the pixels associated with all nodes traversed by such edge. Thus, solutions can be biased toward edges that traverse nodes associated with pixels having high evidence values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin, Van Rest and Macpherson to obtain above limitation based on the teachings of Furukawa for the purpose of solving the shortest path problem by minimizing a cost formula providing an edge cost for each of the plurality of edges of the two-dimensional graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161